BEAUCHAMP, Judge.
The appeal is from a sentence of ten years in the penitentiary ón a charge of murder.
*286The homicide took place on the streets of Dublin, on the 20th day of February, 1946. The appellant had known the deceased for a great many years, and was acquainted with his reputation for being a violent and dangerous man. They had a land deal some time previously in which an incident presented an opportunity for the deceased to express himself along this line to the appellant, which he did. In the early part of November, prior to the killing, the appellant, who was engaged in the real estate business, was in a section of the town where the deceased lived. On this occasion the deceased stopped appellant in the street, upbraided him for being in that area, and accused him of calling at the home of a woman whose name appears in the record several times. He then threatened to do violence to appellant if he ever caught him back in that section of the town again. What interest the deceased had in the matter, and why he assumed that responsibility is not reflected by the record.
On the occasion of the homicide appellant, according to his testimony, had been in tbe forbidden section of Dublin in the home of another party of the same family name as the woman involved, where he remained only a few minutes. As he returned towards the business district he came in contact with and was closely followed by the deceased, through several turns from one street to another, until they reached a parking place in the heart of the business district, where appellant parked his car first — the deceased following close behind him and parking by the left side of him. There is but little conflict in tbe evidence between the State’s witnesses and that of appellant as to what occurred, which conflict does not appear to be very material. Appellant got out of his car and was near the front, and a little to the right, of the car of the deceased. He says that deceased called him and told him to come around on the left side of the car. This he refused to do, telling deceased that he was mad and that appellant was not able to fight him. At this the deceased got out of his car, walked around behind it with his hands by his side and approached appellant, walking between the two cars. As he reached the rear wheel of his own car appellant began shooting. He described the three shots fired as being very rapid, his victim fell to the ground. Appellant backed out and drove to his home in Stephenville, where he surrendered to the sheriff.
Witnesses, who were parked on the opposite side of appellant’s car from the deceased, heard and observed the things that took place and testified in behalf of the State. Their evidence differs in that they said no word was spoken until *287the deceased fell to the ground, at which time he remarked, “Tom, I just wanted to talk to you.”
Another disinterested witness, who came to the aid of the injured man, testified to a remark which he made to the effect that he had ordered appellant to leave town. This constitutes the material evidence as to the details of the homicide.
Appellant plead self-defense and introduced much evidence from his physician showing that he had heart trouble and was not able to engage in a conflict. He detailed the threat made against him in November, and gave as his reason for shooting that, under the circumstances of his physical condition, he feared that the deceased was going to carry out his threat, and that it would mean the appellant’s death to engage in such a combat as appeared to him to be imminent. Based on this testimony, the cautious trial court gave a charge on the right of self-defense in general terms.
The defendant was permitted to prove by a number of witnesses, from Wichita Falls and other places, that the deceased was a violent and dangerous man. He sought to prove further that he was “quarrelsome, contentious, overbearing, and dangerous.” All such evidence was excluded by the court and his ruling constitutes the chief ground upon which appellant seeks a reversal of the case. The question has frequently been before us and, in construing Article 1258, Vernon’s Ann. Penal Code, the cases consistently support the ruling of the trial court in limiting the evidence of proof of the character which showed deceased to be a “violent and dangerous” man. This is based on his reliance for right to act on previous threats. See Duncan v. State, 146 S. W. (2d) 749.
When proof was admitted that he was a violent and dangerous man, such proof is inclusive of all of that part of the rejected testimony which is pertinent to the issue raised. One might be quarrelsome, contentious and overbearing without being dangerous or violent. He might have these qualities and yet they may not have force to indicate under the circumstances now before us, that the deceased was intending to harm appellant. There is no proof that being quarrelsome would do so, or that being contentious would disturb his heart trouble, or that being overbearing would in any way injure him. There is no indication that these characteristics played any part in the unfortunate affair. Deceased was walking towards appellant with his hands down and at some time, either before or after the *288shooting, he said, “I just want to talk to you.” We think t^ip court properly excluded the proof complained of in the several bills of exception, in so far as it showed deceased to be quarrelsome, contentious and overbearing.
The next question complains of the refusal of the court to instruct the jury to the effect that if the defendant was justified in firing the first shot he would have the right to continue to fire so long as it reasonably appeared to the defendant that the danger continued to exist. We .do not think that such charge was called for under the evidence. Reliance must be had on appellant’s own testimony for this charge, and his right to have it depends upon whether or not the danger which he saw continued to exist, and whether or not he continued to shoot over a period of time calling for it. He testified on cross-examination that when deceased started towards him he repeated his order to stop, but deceased kept coming on, and then he says, “When I shot him, he fell just about even with the center of the back wheel of his car. * * * he just had his hands down coming towards me, — walking along. * * * I started shooting, and as to how many shots I shot, three shots; and the three shots, as to hitting him every time, I don’t know whether I hit him every time or not. As to how fast I shot, well, if you, I guess, if you ever shot one of those guns, but that would be the best way to find out; it shoots awful fast, I don’t know exactly; I never timed it; I don’t know, if you ever shot one, of course, you would know.” There is no other evidence found in the record on the subject pertinent to the requested charge.
There being no evidence of continuing danger, and there being no continuation of the shooting after a change of the position of the parties, we are unable to find any support for the contention made that the charge should have been given. Walker v. State, 267 S. W. 988; Goodman v. State, 114 S. W. (2d) 885; and Conn v. State, 158 S. W. (2d) 508.
Exception was taken to the court’s charge because, “* * * nowhere in the court,s charge has the court instructed the jury to the effect that if they believed from the evidence, or if the evidence raised in their minds a reasonable doubt to the effect that, at the time of the fatal encounter, the defendant was suffering from a heart disease, or believed himself to be suffering from a heart disease to the extent that he could not withstand a violent, physical attack from the deceased, and that it had reasonably appeared to the defendant at that time and viewing the same from his standpoint and no other, that *289the deceased was about to make a violent physical attack against him the defendant, that the defendant would have the right to stand his ground, to shoot and to kill the deceased, if the defendant believed that such violent physical attack would likely result in death or serious bodily injury to him, the defendant.”
The court’s general charge on self-defense, whether required or not, was sufficient to protect appellant in all of his rights. The charge which appellant wanted would have been on the weight of the evidence and the court properly refused to change his charge to meet the exceptions.
Several bills relate to the argument of the county attorney, in opening the prosecution, to the effect that defendant was guilty of misconduct with a woman. We have examined the record very carefully and do not find that either bill contains the argument in just that language. It does relate to the testimony given by the appellant, in his own behalf, and if it is subject to the construction sought to be given to it then the evidence of the appellant himself is also subject to the same construction, and the argument would be timely. In one bill the attorney said that deceased wanted to talk to appellant, “* * * because of Tom Henry’s conduct right near McCarty’s own doorstep.” The court instructed the jury orally not to consider any argument unless it was based on evidence which they heard from the witness stand. After this instruction was given by the court no further instruction was requested nor given in regard to the matter.
By Bill of Exception No. 14, the county attorney is quoted as saying: “I submit to you, gentlemen of the jury, that this defendant in that little errant out there he told you he argued about in that meeting with him, it is evident he didn’t fear Basil McCarty — Basil McCarty was interfering with his business a little is what he thought — his social prerogatives on the hill in the McCarty neighborhood.” We are unable to construe the foregoing statement as prejudicial and inflammatory, which was the basis of the objection. If it should reflect on appellant it must be because of evidence which he gave on the subject. If that evidence does not reflect on him the argument certainly would not do so. Furtheremore, appellant had testified that deceased had ordered him out of the community and forbid him to come back again. On the occasion of the homicide he was in that community and the deceased followed him to town, drove behind him, bumped into his car on at least two occasions, and *290was in fact, according to his own testimony, interfering with whatever business he might have had in that community. If such activities were “extra-curricular” it would be nothing damaging — unless the jury is to assume so as a deduction from the evidence given on the subject. Hence, we are unable to see the prejudicial or the inflammatory nature. None is pointed out in the bill and the brief does not satisfactorily present it.
Bill of Exception No. 16 complains of the argument of Mr. Cleveland, District Attorney. As the same is explained and qualified by the court, this argument was a logical discussion on the argument made by defense counsel in behalf of their client.
Finding no error, the judgment is affirmed.